So wo yt DH OH SF WY YP

Mm NH NH WN SB BR BRD ORD ODO OO HOO RS SOO SS le
oa DBD HH F&F WY HP K& TO OC wOwH HD A BB WwW NY KF OC

Loeb & Loeb
A Limited Liability Parinership
Including Professional
Corporations

J Slo

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CBS STUDIOS INC., a Delaware
corporation,

Plaintiff,
Vv.

DESILU STUDIOS, INC., a Delaware
ene DESILU
CORPORATION, a Delaware

por acy and CHARLES
HENSLEY, an individual,

Defendants.

KZ
4

 

 

 

 

17413175.1
206091-10015

Case No.: 2:18-cv-09309
Assigned to Hon. Andrew J. Guilford

JUDGMENT AND

ERMANENT INJUNCTION

[PROPOSED] JUDGMENT

 
—

COC IA A BF oNH | 6S 6 Oe DR A ROH Go

: Loob & Loab.
A Limited Liabiliy Partnership
Including Professionat
Corporations .

Oo oe “1 DA UW BR YY ty

 

 

This Court, having reviewed Plaintiff CBS Studios Inc.’s (“CBS”) written
submissions in connection with its Motion for Default Judgment against Defendants.
Desilu Studios, Inc. (“DSI”), Desilu Corporation, and: Charles Hensley (“Hensley”):
(collectively, “Defendants”), and good cause appearing therefore, it is hereby
ORDERED, ADJUDGED AND DECREED as follows:

1. This Court has jurisdiction over the parties to, this Judgment.and has
jurisdiction over the subject matter hereof pursuant to 15 U.S.C. § 1121.

2. CBS’s Motion for Default Judgment against Defendants is GRANTED
and judgment is Hereby issued against Defendants on all claims set forth in the
Complaint.

3. CBS is the owner of the intellectual property rights, including the
common law trademark rights, associated with the name or mark. “Desilu” for use in
connection with motion picture film production; production and distribution of
motion pictures; television show production; distribution of motion picture films;
entertainment media production services for motion pictures, television and- internet;
and film distribution.

4. Defendants have no right to use the name or mark “Desilu” in
connection with motion picture film production; motion picture theaters; production
and distribution of motion pictures; television show production; distribution of
motion picture films; entertainment media production services for motion pictures,
television and internet; and film distribution.

5. Defendants have infringed CBS’s trademark rights in the Desilu Mark,.
and thus have violated the Lanham Act, 15 U.S.C. §§ 1125(a)(1)(A), (d), and such
violations were willful, intentional, and deliberate, making this an exceptional case
under 15 U.S.C. § 1117.

6. The registration of Defendants’ service mark “Desilu,” Registration
No. 5,381,889 (“Infringing Mark”), was obtained or maintained by fraud, in
violation of 15 U.S.C. 88 1064, 1119.

17413175.1 I [PROPOSED] JUDGMENT
906091-10015

 
Oo co ~ PO ta B W BR =

SC YAA A BY HP |= SF Ow aA HRD PHS

Loeb & Loeb’
A Limiled Liability Partnership
Including Professionaé
Camporations *

 

 

7. The United States Patent and Trademark. Office is ordeted to cancel the

registration of the Infringing Mark, Registration No. 5,381,889,.pursuant to 15

US.C. $§ 1064, 1119.
8. Defendants and their officers, agents, servants, distributors, affiliates,

employees, attorneys, and representatives, and all those in privity or acting in

concert with Defendants or on Defendants’ behalf are ordered to. transfer to Plaintiff

the www.desilu-studios.com, www,thedesilustudios.com, and www.desiluinc com
domain names, and.any other domain names that contain.the DESILU Mark, or any
colorable imitation, simulation or typographical variation of it, either alone or in
combination with any other term, or any domain name that is. confusingly similar to
any of the above.

9. Defendants and their officers, agents, servants, distributors, affiliates,
employees, attorneys, and representatives, and all those in privity or acting in
concert with Defendants or on Defendanits’ behalf are ordered to voluntarily
dissolve the existence of DSI and Desilu Corporation or change those corporate
names to remove “Desilu” by filing a Certificate of Dissolution or a-Certificate of
Amendment of Certificate of Incorporation with the Delaware Secretary of State and
to provide evidence of such filings.

10. A permanent injunction shall issue enjoining Defendants and their

agents, servants, employees, attorneys successors and assigns, and all those acting in

concert or participation with them,.from:-

a. Using CBS’s Desilu Mark and any colorable imitation or
stimulation of it.

b. Registering, renewing, or using, directly or indirectly,

www.desilu-studios.com, www.thedesilustudios.com, and www:desiluine.com or

 

any other domain name that contains the Desilu Mark, or‘any colorable imitation,
simulation or typographical variation of it, either alone or in combination with any
other term, or any domain naine that is confusingly similat to any of the above.

174131751 2 [PROPOSED] JUDGMENT
20609 1-10015°

 
Loeb & Loeb

l
2
3
A
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
at
28

4 Limited Liabilily Partnership

Including Professional
Corporations.

 

 

Cc Using the Infringing Mark, or any substantially similar variation
thereof, on or in connection with Defendants’ goods or services.
11. Defendants shall pay to CBS the costs of this action together with
CBS’s reasonable attorneys’ fees and disbursements pursuant to 15 U.S.C. § 1117.

IT IS SO ORDERED

patea: UX 6, ZENG LA, lo

ZL’ * Hor. Andrew L Guilford
United States District Court for the

Central District of California

17413175.1 3 [PROPOSED] JUDGMENT
206091-10015

 
